 

Exhibit 10.1

 

WAIVER AGREEMENT

 

This Waiver Agreement (this “Agreement”), dated as of January 31, 2020, is by
and between Taronis Technologies, Inc., a Delaware corporation (the “Company”),
and the undersigned investor(s) (collectively, the “Holder”).

 

WHEREAS, reference is made to that certain Exchange Agreement, dated as of
December 23, 2019, by and between the Company and the Holder (the “Exchange
Agreement”), pursuant to which the Holder agreed to exchange all the issued and
outstanding shares of the Company’s Series G Convertible Preferred Stock and
Series H-1 Preferred Shares and relinquish any and all rights thereunder, for
shares of the Company’s Series G-1 Convertible Preferred Stock, par value $0.001
per share (the “Series G-1 Preferred Shares”) the terms of which are set forth
in the certificate of designations for such series of preferred stock (the
“Series G-1 Certificate of Designations”);

 

WHEREAS, the Company seeks a waiver from the Holder to delay the 2020 Redemption
from January 31, 2020, as required pursuant to Section 2 of the Series G-1
Certificate of Designations, to March 31, 2020; and

 

WHEREAS, the Company and the Holder wish to amend Section 4(c) of each of those
certain warrants to purchase shares of Common Stock issued by the Company to the
Holder on November 15, 2019, December 13, 2019 and December 23, 2019
(collectively, the “Existing Warrants”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the Series G-1 Certificate of
Designations.

 

ARTICLE II

WAIVER AND OTHER AGREEMENTS

 

Section 2.1 Waiver. The Holder hereby waives, effective as of the date hereof,
the Company’s obligation to effect the 2020 Redemption on January 31, 2020 (the
“2020 Redemption Waiver”) provided that:

 

  (a) As more fully set forth in Section 2.2, the Company issues to the Holder
warrants to purchase such number of shares of Common Stock, as set forth on
Schedule I attached hereto in the form attached hereto as Exhibit A (the “Waiver
Warrants”);

 

   

 



 

  (b)

On the last Business Day of any calendar week during which the Company raises
capital through a sale of securities of the Company or any direct or indirect
subsidiary thereof through an at-the-market offering (as defined in Rule 415
under the 1933 Act), the Company shall use fifty percent (50%) of the proceeds
raised from such drawdown, net of commissions and reasonable fees and expenses
incurred in connection with such drawdown (the “ATM Net Proceeds”), to redeem a
number of Series G-1 Preferred Shares from the Holder corresponding to the
Conversion Amount thereof obtained by calculating the Holder’s pro rata portion
of the ATM Net Proceeds based on the number of Series G-1 Preferred Shares
originally issued pursuant to the Exchange Agreement, rounded down to the
nearest $1,000, by paying to the Holder such cash amount by wire transfer of
immediately available funds pursuant to wire instructions provided by the
Holders in writing to the Company;

        (c)

Upon the consummation of any financing by the Company other than as contemplated
by Section 2.1(b) above, the Company shall use one hundred percent (100%) of the
proceeds raised from such financing, net of reasonable fees and expenses
incurred in connection with such financing (the “Financing Net Proceeds”), to
redeem a number of Series G-1 Preferred Shares from the Holder corresponding to
the Conversion Amount thereof obtained by calculating the Holder’s pro rata
portion of the Financing Net Proceeds based on the number of Series G-1
Preferred Shares originally issued pursuant to the Exchange Agreement, rounded
down to the nearest $1,000, by paying to the Holder such cash amount by wire
transfer of immediately available funds pursuant to wire instructions provided
by the Holder in writing to the Company; and

        (d) The Company effects the 2020 Redemption on or prior to March 31,
2020.

 

Notwithstanding anything to the contrary contained in Section 2.1(b) and (c)
above, once the Company has redeemed a number of Series G-1 Preferred Shares
from the Holder pursuant to Sections 2.1(b) and/or 2.1(c) above) equal to the
Holder’s pro-rata portion of 2,000 Series G-1 Preferred Shares (based on the
number of Series G-1 Preferred Shares originally issued pursuant to the Exchange
Agreement), the Company’s obligations under Sections 2.1(b) and 2.1(c) will be
deemed satisfied;

 

Section 2.2 Issuance of Warrants. In consideration for the Holder’s 2020
Redemption Waiver, the Company shall deliver to the Holder, within two (2)
Business Days of the date hereof, Waiver Warrants exercisable for a number of
shares of Common Stock as set forth on Schedule I attached hereto.
Notwithstanding the foregoing, the Holder will be deemed to have been issued the
Waiver Warrants as of the date hereof, despite the fact that the Waiver Warrant
is only required to be physically delivered within two (2) Business Days of the
date hereof.

 

 2 

 



 

Section 2.3 Legends; Restricted Securities. (a) The Holder understands that the
Waiver Warrants and the shares of Common Stock issuable upon exercise of thereof
(the “Waiver Warrant Shares” and together with the Waiver Warrants, the “New
Securities”) are not, and may never be, registered under the 1933 Act, or the
securities laws of any state and, accordingly, each certificate, if any,
representing such securities shall bear the following legend:

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

(b) Certificates evidencing shares of Common Stock underlying the Waiver
Warrants shall not contain any legend (including the legend set forth in Section
2.3(a) hereof), (i) while a registration statement covering the resale of such
Common Stock is effective under the 1933 Act, (ii) following any sale of such
Common Stock pursuant to Rule 144, (iii) if such Common Stock is eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such Common
Stock and without volume or manner-of-sale restrictions, (iv) if such Common
Stock may be sold under Rule 144 and the Company is then in compliance with the
current public information required under Rule 144 (“Current Public Information
Requirement”) as to such Common Stock, or (v) if such legend is not required
under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
shall cause its counsel to issue a legal opinion to the transfer agent promptly
after the Delegend Date (as defined below) if required by the Company and/or the
transfer agent to effect the removal of the legend hereunder, which opinion
shall be in form and substance reasonably acceptable to the Holder. If such
Common Stock may be sold under Rule 144 without the requirement for the Company
to be in compliance with the current public information required under Rule 144
or if such legend is not otherwise required under applicable requirements of the
1933 Act (including judicial interpretations and pronouncements issued by the
staff of the SEC) then such Common Stock shall be issued free of all legends.
The Company agrees that following the Delegend Date or at such time as such
legend is no longer required under this Section 2.3(b), it will, no later than
two (2) Trading Days following the delivery by the Holder to the Company or the
transfer agent of a certificate representing the Common Stock underlying the
Waiver Warrants issued with a restrictive legend (such second Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to the Holder a
certificate representing such shares that is free from all restrictive and other
legends or, at the request of the Holder shall credit the account of the
Holder’s prime broker with the Depository Trust Company System as directed by
the Holder. The Company may not make any notation on its records or give
instructions to the transfer agent that enlarge the restrictions on transfer set
forth in this Section 2.3(b). As used herein:

 

(i) “Delegend Date” means the earliest of the date that (a) a registration
statement with respect to the Common Stock has been declared effective by the
SEC or (b) all of the Common Stock has been sold pursuant to Rule 144 or may be
sold pursuant to Rule 144 without the requirement for the Company to be in
compliance with the Current Public Information Requirement and without volume or
manner-of-sale restrictions or (c) following the six (6) month anniversary of
(I) the date hereof if a Waiver Warrant is exercised pursuant to a cashless
exercise or (II) the date of the related cash exercise of the Waiver Warrants;
provided, in each case that the applicable holder of the Waiver Warrants or the
Common Stock, as the case may be, is not an affiliate of the Company, the
Company is in compliance with the Current Public Information Requirement and all
such Common Stock may be sold pursuant to Rule 144 or an exemption from
registration under Section 4(a)(1) of the 1933 Act without volume or
manner-of-sale restrictions

 

 3 

 



 

(ii) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock on such day, then on the principal securities
exchange or securities market on which the Common Stock is then traded.

 

Section 2.4 Filing of Form 8-K. Prior to 8:30 a.m. ET on February 3, 2020, the
Company shall issue a Current Report on Form 8-K, reasonably acceptable to the
Holder disclosing the material terms of the transactions contemplated hereby and
pursuant to substantially similar agreements with other Company warrant holders,
which shall attach as exhibit thereto the form of this Agreement and the form of
the Waiver Warrant (collectively with all exhibits and schedules, the “8-K
Filing”). From and after the filing of the 8-K Filing, the Company represents to
the Holder that it shall not be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents, that is not
disclosed in the 8-K Filing. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect. The Company shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide the Holder with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Holder. To the extent that the Company, its
Subsidiaries or any of its or their respective officers, directors, employees,
affiliates or agents delivers any material, nonpublic information to the Holder
without the Holder’s prior written consent, the Company hereby covenants and
agrees that the Holder shall not have any duty of confidentiality to the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents with respect to, or a duty to the Company, any
of its Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents not to trade on the basis of, such material, nonpublic
information. The Company understands and confirms that the Holder will rely on
the foregoing representation in effecting transactions in securities of the
Company.

 

 4 

 



 

Section 2.5 Amendments. Effective as of the date hereof, Section 4(c) of each of
the Existing Warrant is hereby amended and restated as follows:

 

“Notwithstanding the foregoing, in the event of a Fundamental Transaction, at
the request of the Holder delivered before the ninetieth (90th) day after the
occurrence or consummation of such Fundamental Transaction, the Company (or the
Successor Entity) shall purchase this Warrant from the Holder by paying to the
Holder, within five (5) Business Days after such request (or, if later, on the
effective date of the Fundamental Transaction), cash in an amount equal to the
Black Scholes Value of the remaining unexercised portion of this Warrant on the
effective date of such Fundamental Transaction; provided, however, that, if such
Fundamental Transaction is not within the Company’s control, including not
approved by the Company’s Board of Directors, the Holder shall only be entitled
to receive from the Company or any Successor Entity, the same type or form of
consideration (and in the same proportion), at the Black Scholes Value of the
unexercised portion of this Warrant, that is being offered and paid to the
holders of Common Stock of the Company in connection with such Fundamental
Transaction, whether that consideration be in the form of cash, stock or any
combination thereof, or whether the holders of Common Stock are given the choice
to receive from among alternative forms of consideration in connection with such
Fundamental Transaction; provided, further, that if holders of Common Stock of
the Company are not offered or paid any consideration in such Fundamental
Transaction, such holders of Common Stock will be deemed to have received common
stock of the Successor Entity (which Successor Entity may be the Company
following such Fundamental Transaction) in such Fundamental Transaction. The
payment of the Black Scholes Value will be made by wire transfer of immediately
available funds (or such other consideration) within the later of (i) five (5)
Business Days of the Holder’s election and (ii) the date of consummation of the
Fundamental Transaction.”

 

Section 2.6 Ratifications. Except as otherwise expressly provided herein, the
Series G-1 Certificate of Designations, the Exchange Agreement, the Existing
Warrants, all other agreements between the Company and the Holder and all other
securities issued by the Company to the Holder, are, and shall continue to be,
in full force and effect and is hereby ratified and confirmed in all respects.

 

Section 2.7 No Short Selling. The Holder covenants and agrees that from the date
hereof through and including March 31, 2020 that neither the Holder nor any of
its Trading Affiliates will engage in or effect, in any manner whatsoever,
directly or indirectly, any (i) “short sale” (as such term is defined in Rule
200 of Regulation SHO of the Exchange Act) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock. As used herein, “Trading Affiliates” means any affiliate of the Holder
which (x) had or has knowledge of the transactions contemplated by this
Agreement, (y) has or shares discretion relating to the Holder’s investments or
trading or information concerning the Holder’s investments, including in respect
of the Securities, or (z) is subject to the Holder’s review or input concerning
such affiliate’s investments or trading. Notwithstanding the foregoing, no
"short sale" shall be deemed to occur or exist, as a result of any failure by
the Company (or its agents) to deliver shares of Common Stock upon conversion or
exercise of any securities held by Holder.

 

 5 

 



 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith. This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b) Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware.

 

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected which have not been waived, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.

 

(e) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement and substantially similar agreements
with the other holders of Series G-1 Preferred Shares, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Holder or
its agents or counsel with any information that it believes constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Holder will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Holder regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including but not limited to the disclosure set forth in the SEC
Reports, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. As used herein, “SEC Reports” means all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the SEC pursuant to the reporting requirements of the Exchange Act,
including all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein.

 

 6 

 



 

(f) Issuance of Securities. The issuance of the Waiver Warrants are duly
authorized and, upon issuance in accordance with the terms of this Agreement,
the Waiver Warrants shall be validly issued and free from all preemptive or
similar rights (except for those which have been validly waived prior to the
date hereof), taxes, liens and charges and other encumbrances with respect to
the issue thereof. As of the date hereof, a number of shares of Common Stock
shall have been duly authorized and reserved for issuance which equals or
exceeds the maximum number of Waiver Warrant Shares issuable upon exercise of
the Waiver Warrants (without taking into account any limitations on the exercise
of the Waiver Warrants set forth therein). Upon exercise of the Waiver Warrants
in accordance with the Waiver Warrants, the Waiver Warrant Shares when issued
will be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, liens, charges and other encumbrances with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Assuming the accuracy of each of the
representations and warranties set forth in Section 3.2 of this Agreement, the
offer and issuance by the Company of the Waiver Warrants is exempt from
registration under the 1933 Act.

 

(g) No General Solicitation. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Waiver Warrants.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the New Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the New
Securities to require approval of stockholders of the Company for purposes of
the 1933 Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. None of the Company, its Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would require registration of the issuance of any of the New Securities
under the 1933 Act or cause the offering of any of the New Securities to be
integrated with other offerings for purposes of any such applicable shareholder
approval provisions.

 

(i) No Disqualification Events. With respect to New Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Holder a copy of any disclosures provided thereunder.

 

 7 

 



 

(j) Shell Company Status. The Company is not, and has not been for a period of
at least one year from the date hereof, an issuer identified in Rule 144(i)(1)
of the 1933 Act. The Company has filed current “Form 10 information” (as defined
in Rule 144(i)(3)) with the SEC reflecting its status as an entity that was no
longer an issuer described in Rule 144(i)(1)(i) more than one year ago from the
date hereof.

 

Section 3.2 Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement.

 

(a) Due Authorization. The Holder represents and warrants that (i) the execution
and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b) No Conflicts. The Holder represents and warrants that the execution,
delivery and performance of this Agreement by the Holder and the consummation by
the Holder of the transactions contemplated hereby do not and will not: (i)
conflict with or violate any provision of the Holder’s organizational or charter
documents, or (ii) conflict with or result in a violation of any agreement, law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority which would interfere with the ability of
the Holder to perform its obligations under this Agreement.

 

(c) Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the merits and
risks of investing in the New Securities; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.

 

(d) Holder Status. The Holder represents and warrants that is an “accredited
investor” as defined in Rule 501 under the 1933 Act.

 

(e) Knowledge. The Holder, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the New Securities, and has so evaluated the merits
and risks of such investment. The Holder is able to bear the economic risk of an
investment in the New Securities and, at the present time, is able to afford a
complete loss of such investment.

 

 8 

 



 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon delivery, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or by electronic mail; or (iii) one Business
Day after deposit with an overnight courier service, in each case properly
addressed to the party to receive the same. The addresses, facsimile numbers and
e-mail addresses for such communications shall be:

 

If to the Company:

 

Taronis Technologies, Inc.

300 W. Clarendon Avenue, # 230

Phoenix, Arizona 85013

Telephone: 866-370-3835 Attention: Tyler B. Wilson, Esq. E-mail:
notices@taronistech.com

 

If to the Transfer Agent:

 

Corporate Stock Transfer, Inc.

3200 Cherry Creek Dr. South, Suite 430

Denver, CO 80209

Telephone: (303) 282-4800 Attention: Michaelie Wingo E-mail:
mwingo@corporatestock.com

 

If to the Holder, to its address, facsimile number and e-mail address set forth
on Schedule I attached hereto, with copies (for informational purposes only) to
the Holder’s representatives as set forth on Schedule I attached hereto, or to
such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

Section 4.2 Survival; Successors and Assigns. All warranties and representations
(as of the date such warranties and representations were made) made herein or in
any certificate or other instrument delivered by it or on its behalf under this
Agreement shall be considered to have been relied upon by the parties hereto and
shall survive the issuance of the Waiver Warrants. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties; provided however that no party may assign this Agreement or the
obligations and rights of such party hereunder without the prior written consent
of the other parties hereto.

 

 9 

 



 

Section 4.3 Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 4.4 Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

Section 4.5 Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

Section 4.6 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

 10 

 



 

Section 4.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

Section 4.8 Fees and Expenses. Except as expressly set forth herein, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any New Securities.

 

Section 4.9 Amendment. This Agreement may not be changed, amended, terminated,
augmented, rescinded or discharged (other than in accordance with its terms), in
whole or in part, except by a writing executed by the parties hereto.

 

Section 4.10 Most Favored Nation. The Company hereby represents and warrants as
of the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any Person relating to the waiver of the 2020
Redemption and any subsequent amendment thereto (or any amendment, modification,
waiver or release thereof) (each a “Waiver Document”), is or will be more
favorable to such Person than those of the Holder and this Agreement (other than
the reimbursement of legal fees). If, and whenever on or after the date hereof,
the Company enters into a Waiver Document with terms that are materially
different from this Agreement, then (i) the Company shall provide written notice
thereof to the Holder promptly following the occurrence thereof and (ii) the
terms and conditions of this Agreement shall be, without any further action by
the Holder or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Holder shall receive the benefit of
the more favorable terms and/or conditions (as the case may be) set forth in
such Waiver Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this paragraph shall
apply similarly and equally to each Waiver Document.

 

 11 

 

 

IN WITNESS WHEREOF, the Company and the Holder have each executed this Waiver
Agreement as of the date first written above.

 

  COMPANY:       TARONIS TECHNOLOGIES, INC.       By:   Name: Scott Mahoney  
Title: Chief Executive Officer

 

 12 

 

 

IN WITNESS WHEREOF, the Company and the Holder have each executed this Waiver
Agreement as of the date first written above.

 

  HOLDER:       By:                    







  Name:     Title:  

 

   

 

 

SCHEDULE I

 





(1)   (2)   (3)   (4) Holder  

Address,

Facsimile Number and Email

  Number of Waiver Warrant Shares   Legal Representative’s Address, Facsimile
Number and Email                             TOTAL            

 

   

 



 

EXHIBIT A

 

Form of Waiver Warrant

 

   

 

 

 

 

